Title: From Thomas Jefferson to John Jay, 29 July 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris July 29. 1788.
          
          Having received the inclosed letter from Julien Laurent claiming his wages as Volunteer on board the Bonhomme Richard, I have the honour of forwarding it to you, supposing it will of course be referred to the proper office to take order on. I have the honour to be with sentiments of the most perfect esteem and respect Sir Your most obedient & most humble servt.,
          
            
              Th: Jefferson
            
          
        